DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The applicant’s amendments have been carefully considered but are not persuasive for the following several reasons:

(1) The examiner ready concedes that there are differences between the applied prior art of Willis (US 5,372,317) and the instant claims. This is why the examiner has rejected the claims under 35 USC 103 rather than 35 USC 102. The examiner has never made the claim that Willis anticipates the claims. Instead the examiner argues obviousness in view of Willis, a much lower bar.
Thus, the examiner must judge whether the differences between Willis and the instant claims rise to a level that would make the instant claims patentably distinct. In the examiner’s judgement, the answer is no. Each of the distinctions between Willis and the instant claims are addressed below, as the examiner explains why the distinctions between Willis and the instant claims do not render the claims allowable.


(a) The claims are to the recycling system, not the containers themselves. The containers are not part of the system per se.
(b) The primary difference in the handling of glass containers with Willis is that Willis contemplates a crushing mechanism. But this is not convincing as a difference for several reasons. 
Firstly, Willis recites in the first column, “separates and either deposits a glass container in a bin or crushes the glass container into pieces which are in turn deposited in a bin”. This means that in at least one embodiment, containers are not crushed, rendering this alleged difference moot.
Secondly, there is no reason why plastic containers could not be crushed also. This would compress them and allow the container to store more.
(c ) The applicant argues on page 5 of the 2/1/2022 response,
“While such a reject path is suitable for a glass container, it is unsuitable for recyclable food product related plastic materials because of the internal contamination that would inevitably result.”
The examiner doesn’t see any reason why this is an issue. Firstly, why does the chute in question need to be sterile? 
Secondly, the items in question are discards to begin with and as such carry no expectation of cleanliness.


(3) A logo is generally printed matter and this would not render the claim allowable. Separately, the logo would be on the deposited item, not the apparatus itself. The claims by contrast are to the apparatus itself.

(4) As the examiner has extensively discussed previously the presence of an exit chute in Willis is not seen rising to the level of a patentable difference. If anything it is an extra frill that one can easily do without with no loss of significant function.
As the examiner previously argued:
* The Willis rejection chute, although internal to the receptacle, is not deep within the device. Items are isolated from the rest of the machine.
* The chute of Willis is  not deemed to rise to the level of a patentable difference. Notably, the fact that the Willis has a chute means Willis has more than the instant invention in this respect.
It would be technically trivial to remove or disable the chute of Willis and simply allow items to be removed from the same point that they are placed. A motivation for this could include space or cost savings, making the machine a bit simpler and smaller.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 5,372,317).
Re claim 1:
Willis teaches (column 6, lines 64+): “As is known, the laser scanner 130 reads the UPC of the glass container and outputs an electronic signal based on the UPC.  This electronic signal is transmitted to the controller assembly 132.  The controller assembly 132 includes a microprocessor having a programmable memory.  A suitable controller assembly 132 is Model No. 10-1200 made by MetroMining Group 3 of Richmond, Ind.  The programmable memory includes data relating to characteristics of various glass containers based on the UPC, including the color of the glass containers, the return cash value of the glass containers and the crushed volume of the glass containers.  The controller assembly 132 has means for generating a reject signal and a color indication signal based on the UPC read by the laser scanner 130.”

Willis further teaches (column 14, lines 4+):
“After a glass container is put through customer access opening 40 and the safety door 43 shuts, the carousel 144 is rotated so that the glass container is resting on the rotatable table 292 of the first trap door means 250.  As the rotatable table 292 has an upper surface 292a which is co-planar with the upper surface 200a of the fixed platform 200, the glass container is able to rest on the upper surface 292a of rotatable table 292 of trap door means 250.  The glass container is then rotated about the axis of the rotatable table 292 by the turntable means 295 associated with the first trap door means 250.  This will expose the UPC on the glass container to the laser scanner 130 mounted in the enclosure.  Once the UPC is read by the laser scanner 130, the laser scanner 130 generates an electronic signal which is transmitted to the microprocessor in the controller assembly 112.  The microprocessor searches its data bank and determines whether the glass container is acceptable to the apparatus.  If the glass container is not acceptable, the trap door 261 of the trap door means 250 is moved away from recess 220.  Trap door means 250 covers recess 220 of fixed platform 200.  Recess 220 serves as the opening for reject chute 120.  Once the trap door 261 is moved away from recess 220, the glass container is returned to the customer through reject chute 120 and customer access opening 41.  In addition, if the glass container has no UPC or if the UPC 
 If the glass container is acceptable to the apparatus, the microprocessor further determines the color of the glass of the glass container.  Glass containers are generally three different colors, i.e., clear, green or brown.  The color of the glass container is converted into an electronic signal which is used for further processing of the glass container. 
 The carousel 144 is then rotated so that the acceptable glass container is resting on the second trap door means 251.  As the trap door of second trap door means 251 has an upper surface which is co-planar with the upper surface of the fixed platform 200, the glass container is able to rest on the upper surface of the second trap door means 251.”

Thus Willis teaches:
A system for recycling and remanufacturing items
Deposited items for recycling/remanufacture are collected within a storage area having a top and a body
There is a scanner that controls doors to grant or deny entry to potentially recyclable items with control of various trap doors to admit or reject potential recyclables based on the code scan. 
Trap doors are unlocked according to a signal from the controller to the locking mechanisms based on the results of read operations by the scanner.



Regarding the limitation added 9/21/2021, “wherein said product remains in said recess until removed”,
It would be technically trivial to remove or disable the exit chute of Willis (ref. numerals 120 and 41 in Willis) and simply allow items to be removed from the same point that they are placed. A motivation for this could include space or cost savings, making the machine a bit simpler and smaller. The examiner does not see this difference as rising to the level of a patentable difference, larger because in this case, Willis has more than what is claimed. A modification which takes away a feature (as compared to adding a feature) is comparatively simple and easy to do.

Regarding the 2/1/2022 limitation that the container is plastic, the examiner maintains that Willis still meets the claim limitations because the Willis system can handle plastic containers just as well as glass containers.
See the extensive discussion above about why the containers being plastic is not a patentable difference.



Re claim 3: In Willis the code that is the basis for sorting is a UPC code (see excerpts above). A UPC code is a type of barcode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DANIEL A HESS/Primary Examiner, Art Unit 2876